

EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT entered into this 27th day of July, 2005, by and between River
Valley Financial Bank, a federal savings bank (the “Bank”), and Anthony D.
Brandon (the “Employee”). The parties agree, however, that the “Effective Date”
of this Agreement shall be July 25, 2005.
 
WHEREAS, the Employee is being employed by the Bank as Executive Vice President
and as such will perform valuable services for the Bank; and
 
WHEREAS, the Board of Directors of the Bank believes it is in the best interests
of the Bank to enter into this Agreement with the Employee in order to assure
continuity of management of the Bank and to reinforce and encourage the
continued attention and dedication of the Employee to his assigned duties; and
 
WHEREAS, the parties desire by this writing to set forth the continuing
employment relationship of the Bank and the Employee.
 
NOW, THEREFORE, it is AGREED as follows:
 
1.  Employment. The Employee is employed as Executive Vice President of the
Bank. The Employee shall render such administrative and management services for
the Bank as are currently rendered and as are customarily performed by persons
situated in a similar executive capacity. The Employee shall also promote, by
entertainment or otherwise, as and to the extent permitted by law, the business
of the Bank. The Employee’s other duties shall be such as the Board of Directors
(the “Board”) of the Bank may from time to time reasonably direct, including
normal duties as an officer of the Bank.
 
2.  Base Compensation. The Bank agrees to pay the Employee during the term of
this Agreement a salary at the rate of $95,000 per annum, payable in cash not
less frequently than monthly, and shall be effective and calculated commencing
the Effective Date. The salary shall be reviewed annually by the Board of
Directors of the Bank in January of each year commencing January of 2006 and any
adjustment in the future on salary shall be effective on January 1st of each
year.
 
3.  Bonuses. The Employee shall participate in any year end bonus granted to
other employees by the Board. The Employee shall further participate in an
equitable manner with all other senior management employees of the Bank in
discretionary bonuses that the Board may award from time to time to the Bank’s
senior management employees. No other compensation provided for in this
Agreement shall be deemed a substitute for the Employee’s right to participate
in such discretionary bonuses.
 

 
 

--------------------------------------------------------------------------------

 
4.  Benefits.
 
(a)  Participation in Retirement, Medical and Other Plans. During the term of
this Agreement, the Employee shall be eligible to participate in the following
benefit plans: group hospitalization, disability, health, dental, sick leave,
retirement, pension, and/or other present or future qualified plans provided by
the Bank, generally, which benefits, taken as a whole, must be at least as
favorable as those in effect on the Effective Date, unless the continued
operation of such plans would adversely affect the Bank’s operating results or
financial condition in a material way, the Bank’s Board of Directors concludes
that modifications to such plans are necessary to avoid such adverse effects and
such modifications apply consistently to all employees of the Bank.
 
(b)  Employee Benefits; Expenses. The Employee shall be eligible to participate
in any fringe benefits which are or may become available to the Bank’s senior
management employees, including, for example, any stock option or incentive
compensation plans, and any other benefits which are commensurate with the
responsibilities and functions to be performed by the Employee under this
Agreement. The Employee shall be reimbursed for all reasonable out-of-pocket
business expenses which he shall incur in connection with his services under
this Agreement, upon substantiation of such expenses in accordance with the
policies of the Bank.
 
5.  Term. The Bank hereby employs the Employee, and the Employee hereby accepts
such employment under this Agreement, for the period commencing on the Effective
Date and ending thirty six months thereafter (or such earlier date as is
determined in accordance with Section 9). Additionally, on each annual
anniversary date from the Effective Date, the Employee's term of employment
shall be extended for an additional one-year period beyond the then effective
expiration date, provided the Board determines in a duly adopted resolution that
the performance of the Employee has met the Board's requirements and standards,
and that this Agreement shall be extended. Only those members of the Board of
Directors who have no personal interest in this Employment Agreement shall
discuss and vote on the approval and subsequent review of this Agreement.
 
6.  Loyalty; Noncompetition.
 
(a)  During the period of his employment hereunder and except for illnesses,
reasonable vacation periods, and reasonable leaves of absence, the Employee
shall devote all his full business time, attention, skill, and efforts to the
faithful performance of his duties hereunder; provided, however, from time to
time, the Employee may serve on the Boards of Directors of, and hold any other
offices or positions in, companies or organizations, which will not present any
conflict of interest with the Bank or any of its subsidiaries or affiliates, or
unfavorably affect the performance of Employee’s duties pursuant to this
Agreement, or will not violate any applicable statute or regulation. “Full
business time” is hereby defined as that amount of time usually devoted to like
companies by similarly situated executive officers. During the term of his
employment under this Agreement, the Employee shall not engage in any business
or activity contrary to the business affairs or interests of the Bank, or be
gainfully employed in any other position or job other than as provided above.
 

 
 

--------------------------------------------------------------------------------

 
(b)  Nothing contained in this Paragraph 6 shall be deemed to prevent or limit
the Employee’s right to invest in the capital stock or other securities of any
business dissimilar from that of the Bank, or, solely as a passive or minority
investor, in any business.
 
(c)  While Employee is employed by the Bank and for a period of three years
after termination of Employee’s employment by the Bank or by the Employee for
reasons other than those set forth in Section 9 (d) hereof, the Employee shall
not directly or indirectly, engage in any bank or bank-related business which
competes with the business of the Bank as conducted during Employee’s employment
by the Bank for any financial institution, including but not limited to banks,
savings and loan associations, and credit unions within a fifty mile radius of
Madison, Indiana.
 
7.  Standards. The Employee shall perform his duties under this Agreement in
accordance with such reasonable standards as the Board may establish from time
to time. The Bank will provide Employee with the working facilities and staff
customary for similar executives and necessary for him to perform his duties.
 
8.  Vacation, Sick Leave and Disability. The Employee shall be entitled to
fifteen days vacation annually and shall be entitled to the same personal time
and sick leave, and disability leave as other employees of the Bank.
 
The Employee shall not receive any additional compensation from the Bank on
account of his failure to take a vacation, and the Employee shall not accumulate
unused vacation leave from one fiscal year to the next. Personal time awarded
each year can be converted to accumulated sick time to the extent authorized by
the Board.
 
In addition to the aforesaid paid vacations, the Employee shall be entitled,
without loss of pay, to absent himself voluntarily from the performance of his
employment with the Bank for such additional periods of time and for such valid
and legitimate reasons as the Board may in its discretion determine. Further,
the Board may grant to the Employee a leave or leaves of absence, with or
without pay, at such time or times and upon such terms and conditions as such
Board in its discretion may determine.
 
9.  Termination and Termination Pay. Subject to Section 11 hereof, the
Employee’s employment hereunder may be terminated under the following
circumstances:
 
(a)  Death. The Employee’s employment under this Agreement shall terminate upon
his death during the term of this Agreement, in which event the Employee’s
estate shall be entitled to receive the compensation due the Employee through
the last day of the calendar month in which his death occurred.
 
(b)  Disability.
 
(i)  The Bank may terminate the Employee’s employment, should the Employee
become disabled, in a manner consistent with the Bank’s and the Employee’s
rights and obligations under the Americans With Disabilities Act or other
applicable state and federal laws concerning disability. For the purpose of
 

 
 

--------------------------------------------------------------------------------

 
this Agreement, “Disability” means a physical or mental condition which
substantially limits the employee’s ability to perform the essential functions
of his position, as established by this Agreement, and which results in the
Employee becoming eligible for long-term disability benefits under the Bank’s
long-term disability plan.
 
(ii)  During any period that the Employee shall receive disability benefits and
to the extent that the Employee shall be physically and mentally able to do so,
he shall furnish such information, assistance and documents so as to assist in
the continued ongoing business of the Bank and, if able, shall make himself
available to the Bank to undertake reasonable assignments consistent with his
prior position and his physical and mental health. The Bank shall pay all
reasonable expenses incident to the performance of any assignment given to the
Employee during the disability period.
 
(c)  Just Cause. The Board may, by written notice to the Employee, immediately
terminate his employment at any time, for Just Cause. The Employee shall have no
right to receive compensation or other benefits for any period after termination
for Just Cause. Termination for “Just Cause” shall mean termination because of,
in the good faith determination of the Board, the Employee’s personal
dishonesty, incompetence, willful misconduct, breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule or regulation (other than traffic violations or similar
offenses) or final cease-and-desist order, or material breach of any provision
of this Agreement. Notwithstanding the foregoing, in the event of termination
for Just Cause there shall be delivered to the Employee a copy of a resolution
duly adopted by the affirmative vote of not less than a majority of the entire
membership of the Board at a meeting of the Board called and held for that
purpose (after reasonable notice to the Employee and an opportunity for the
Employee, together with the Employee’s counsel, to be heard before the Board),
such meeting and the opportunity to be heard to be held at least 30 days prior
to such termination, finding that in the good faith opinion of the Board the
Employee was guilty of conduct set forth above in the second sentence of this
Subsection (c) and specifying the particulars thereof in detail.
 
(d)  Without Just Cause; Constructive Discharge.
 
(i)  The Board may, by written notice to the Employee, immediately terminate his
employment at any time for a reason other than Just Cause, in which event the
Employee shall be entitled to receive the following compensation and benefits
(unless such termination occurs within the time period set forth in Section
11(b) hereof, in which event the benefits and compensation provided for in
Section 11 shall apply): (i) the salary provided pursuant to Section 2 hereof,
up to the date of termination of the term as provided in Section 5 hereof
(including any renewal term) of this Agreement (the “Expiration Date”), and (ii)
at the Employee’s election, either (A) cash in an amount equal to the cost to
the Employee of obtaining all health, life, disability and other benefits
(excluding stock options) which the Employee would have been eligible to
participate in through the Expiration Date, based upon the benefit levels
substantially equal to those that the Bank provided for the Employee at the date
of termination of
 

 
 

--------------------------------------------------------------------------------

 
employment, or (B) continued participation under such Bank benefit plans through
the Expiration Date, but only to the extent the Employee continues to qualify
for participation therein. All amounts payable to the Employee shall be paid, at
the option of the Employee, either (I) in periodic payments through the
Expiration Date, or (II) in one lump sum within ten (10) days of such
termination.
 
(ii)  The Employee may voluntarily terminate his employment under this
Agreement, and the Employee shall thereupon be entitled to receive the
compensation and benefits payable under Section 9(d)(1) hereof, within ninety
(90) days following the occurrence of any of the following events, which has not
been consented to in advance by the Employee in writing (unless such voluntary
termination occurs within the time period set forth in Section 11(b) hereof, in
which event the benefits and compensation provided for in Section 11 shall
apply): (i) the requirement that the Employee move his personal residence, or
perform his principal executive functions, more than thirty (30) miles from his
primary office; (ii) a material reduction in the Employee’s base compensation,
unless part of an institution-wide reduction; (iii) the failure by the Bank to
continue to provide the Employee with compensation and benefits provided for
under this Agreement, as the same may be increased from time to time, or with
benefits substantially similar to those provided to him under any of the
employee benefit plans in which the Employee now or hereafter becomes a
participant, or the taking of any action by the Bank which would directly or
indirectly reduce any of such benefits or deprive the Employee of any material
fringe benefit enjoyed by him, unless part of an institution-wide reduction;
(iv) the assignment to the Employee of duties and responsibilities materially
different from those normally associated with his position as referenced in
Section 1; or (v) a material diminution or reduction in the Employee’s
responsibilities or authority (including reporting responsibilities) in
connection with his employment with the Bank.
 
(iii)  Notwithstanding the foregoing, but only to the extent required under
federal banking law, the amount payable under clause (d)(1)(i) hereof shall be
reduced to the extent that on the date of the Employee’s termination of
employment, the present value of the benefits payable under clauses (d)(1)(i)
and (ii) hereof exceeds the limitation on severance benefits that is set forth
in Regulatory Bulletin 27a of the Office of Thrift Supervision, as in effect on
the Effective Date. In the event that Section 280G of the Internal Revenue Code
of 1986, as amended (the “Code”), becomes applicable to payments made under this
Section 9(d), and the payments exceed the “Maximum Amount” as defined in Section
11(a)(1) hereof, the payments shall be reduced as provided by Section 11(a)(2)
of this Agreement.
 
(e)  Termination or Suspension Under Federal Law.
 
(i)  If the Employee is removed and/or permanently prohibited from participating
in the conduct of the Bank’s affairs by an order issued under Sections 8(e)(4)
or 8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12 U.S.C. 1818(e)(4)
and (g)(1)), all obligations of the Bank under this Agreement
 

 
 

--------------------------------------------------------------------------------

 
shall terminate, as of the effective date of the order, but vested rights of the
parties shall not be affected.
 
(ii)  If the Bank is in default (as defined in Section 3(x)(1) of FDIA), all
obligations under this Agreement shall terminate as of the date of default;
however, this Paragraph shall not affect the vested rights of the parties.
 
(iii)  All obligations under this Agreement shall terminate, except to the
extent determined that continuation of this Agreement is necessary for the
continued operation of the Bank; (i) by the Director of the Office of Thrift
Supervision (“Director of OTS”), or his or her designee, at the time that the
Federal Deposit Insurance Corporation (“FDIC”) enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) of FDIA; or (ii) by the Director of the OTS, or his or her
designee, at the time that the Director of the OTS, or his or her designee
approves a supervisory merger to resolve problems related to operation of the
Bank or when the Bank is determined by the Director of the OTS to be in an
unsafe or unsound condition. Such action shall not affect any vested rights of
the parties.
 
(iv)  If a notice served under Section 8(e)(3) or (g)(1) of the FDIA (12 U.S.C.
1818(e)(3) or (g)(1) suspends and/or temporarily prohibits the Employee from
participating in the conduct of the Bank’s affairs, the Bank’s obligations under
this Agreement shall be suspended as of the date of such service, unless stayed
by appropriate proceedings. If the charges in the notice are dismissed, the Bank
may in its discretion (i) pay the Employee all or part of the compensation
withheld while its contract obligations were suspended, and (ii) reinstate (in
whole or in part) any of its obligations which were suspended.
 
(f)  Voluntary Termination by Employee. Subject to Section 11 hereof, the
Employee may voluntarily terminate employment with the Bank during the term of
this Agreement, upon at least ninety (90) days’ prior written notice to the
Board of Directors, in which case the Employee shall receive only his
compensation, vested rights and employee benefits up to the date of his
termination (unless such termination occurs pursuant to Section 9(d)(2) hereof,
in which event the benefits and compensation provided for in section 9(d) shall
apply).
 
10.  No Mitigation. The Employee shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to the Employee in any subsequent employment.
 
11.  Change in Control.
 
(a)  Change in Control; Involuntary Termination.
 
(i)  Notwithstanding any provision herein to the contrary, if the Employee’s
employment under this Agreement is terminated by the Bank, without the
Employee’s prior written consent and for a reason other than Just Cause, in
connection with or within twelve (12) months after any Change in Control of the
 

 
 

--------------------------------------------------------------------------------

 
Bank, the Employee shall, subject to paragraph (2) of this Section 11(a), be
paid an amount equal to the difference between (i) the product of 2.99 times his
“base amount” as defined in Section 280G(b)(3) of the Code and regulations
promulgated thereunder (the “Maximum Amount”), and (ii) the sum of any other
parachute payments (as defined under Section 280G(b)(2) of the Code) that the
Employee receives on account of the Change in Control. Said sum shall be paid in
one lump sum within ten (10) days of such termination. This paragraph would not
apply to a termination of employment due to death, disability or voluntary
termination by the Employee.
 
(ii)  In the event that the Employee and the Bank jointly determine and agree
that the total parachute payments receivable under clauses (i) and (ii) of
Section 11(a)(1) hereof exceed the Maximum Amount, notwithstanding the payment
procedure set forth in Section 11(a)(1) hereof, the Employee shall determine
which and how much, if any, of the parachute payments to which he is entitled
shall be eliminated or reduced so that the total parachute payments to be
received by the Employee do not exceed the Maximum Amount. If the Employee does
not make his determination within ten business days after receiving a written
request from the Bank, the Bank may make such determination, and shall notify
the Employee promptly thereof. Within five business days of the earlier of the
Bank’s receipt of the Employee’s determination pursuant to this paragraph or the
Bank’s determination in lieu of a determination by the Employee, the Bank shall
pay to or distribute to or for the benefit of the Employee such amounts as are
then due the Employee under this Agreement.
 
(iii)  As a result of uncertainty in application of Section 280G of the Code at
the time of payment hereunder, it is possible that such payments will have been
made by the Bank which should not have been made (“Overpayment”) or that
additional payments will not have been made by the Bank which should have been
made (“Underpayment”), in each case, consistent with the calculations required
to be made under Section 11(a)(1) hereof. In the event that the Employee, based
upon the assertion by the Internal Revenue Service against the Employee of a
deficiency which the Employee believes has a high probability of success,
determines that an Overpayment has been made, any such Overpayment paid or
distributed by the Bank to or for the benefit of Employee shall be treated for
all purposes as a loan ab initio which the Employee shall repay to the Bank
together with interest at the applicable federal rate provided for in Section
7872(f)(2)(B) of the Code; provided, however, that no such loan shall be deemed
to have been made and no amount shall be payable by the Employee to the Bank if
and to the extent such deemed loan and payment would not either reduce the
amount on which the Employee is subject to tax under Section 1 and Section 4999
of the Code or generate a refund of such taxes. In the event that the Employee
and the Bank determine, based upon controlling precedent or other substantial
authority, that an Underpayment has occurred, any such Underpayment shall be
promptly paid by the Bank to or for the benefit of the Employee together with
interest at the applicable federal rate provided for in Section 7872(f)(2)(B) of
the Code.
 

 
 

--------------------------------------------------------------------------------

 
(iv)  A “Change in Control” shall be deemed to have occurred if:
 
1)  as a result of, or in connection with, any public offering, tender offer or
exchange offer, merger or other business combination, sale of assets or
contested election, any combination of the foregoing transactions, or any
similar transaction, the persons who were non-employee directors of the Bank or
a holding company controlling the Bank before such transaction (the “Continuing
Directors”) cease to constitute a majority of the Board of Directors of the Bank
or such holding company or any successor thereof;
 
2)  the Bank or a holding company controlling the Bank transfers substantially
all of its assets to another corporation which is not a wholly owned subsidiary
of the Bank or such holding company;
 
3)  the Bank or a holding company controlling the Bank sells substantially all
of the assets of a subsidiary or affiliate which, at the time of such sale, is
the principal employer of the Employee; or
 
4)  the Bank or a holding company controlling the Bank is merged or consolidated
with another corporation and, as a result of the merger or consolidation, less
than fifty one percent (51%) of the outstanding voting securities of the
surviving or resulting corporation is owned in the aggregate by the former
stockholders of the Bank or of such holding company controlling the Bank.
 
Notwithstanding the foregoing, but only to the extent required under federal
banking law, the amount payable under Subsection(a) of this Section 11 shall be
reduced to the extent that on the date of the Employee’s termination of
employment, the amount payable under Subsection(a) of this Section 11 exceeds
the limitation on severance benefits that is set forth in Regulatory Bulletin
27a of the Office of Thrift Supervision, as in effect on the Effective Date.
 
(b)  Change in Control; Voluntary Termination. Notwithstanding any other
provision of this Agreement to the contrary, but subject to Section 11(a)(2)
hereof, the Employee may voluntarily terminate his employment under this
Agreement within twelve (12) months following a Change in Control of the Bank,
as defined in paragraph (a)(4) of this Section 11, and the Employee shall
thereupon be entitled to receive the payment described in Section 11(a)(1) of
this Agreement, within ninety (90) days following the occurrence of any of the
following events, which has not been consented to in advance by the Employee in
writing; (i) the requirement that the Employee perform his principal executive
functions more than thirty (30) miles from his primary office as of the date of
the Change in Control; (ii) a material reduction in the Employee’s base
compensation as in effect on the date of the Change in Control or as the same
may be changed by mutual agreement from time to time, unless part of an
institution-wide reduction; (iii) the failure by the Bank to continue to provide
the Employee with compensation and benefits provided for under this Agreement,
as the same may be increased from time to time, or with benefits substantially
similar to those provided to him under any employee benefit in which the
Employee is a participant at the time of the Change in Control, or the taking of
 

 
 

--------------------------------------------------------------------------------

 
any action which would materially reduce any of such benefits or deprive the
Employee of any material fringe benefit enjoyed by him at the time of the Change
in Control, unless part of an institution-wide reduction; (iv) the assignment to
the Employee of duties and responsibilities materially different from those
normally associated with his position as referenced at Section 1; or (v) a
material diminution or reduction in the Employee’s responsibilities or authority
(including reporting responsibilities) in connection with his employment with
the Bank.
 
(c)  Compliance with 12 U.S.C. Section 1828(k). Any payments made to the
Employee pursuant to this Agreement, or otherwise, are subject to and
conditioned upon their compliance with 12 U.S.C. Section 1828(k) and any
regulations promulgated thereunder.
 
(d)  Trust.
 
(i)  Within five business days before or after a Change in Control as defined in
Section 11(a) of this Agreement which was not approved in advance by a
resolution of a majority of the Continuing Directors of the Bank, the Bank shall
(i) deposit, or cause to be deposited, in a grantor trust (the “Trust”),
designed to conform with Revenue Procedure 93-64 (or any successor) and having a
trustee independent of the Bank, an amount equal to 2.99 times the Employee’s
“base amount” as defined in Section 280G(b)(3) of the Code, and (ii) provide the
trustee of the Trust with a written direction to hold said amount and any
investment return thereon in a segregated account for the benefit of the
Employee, and to follow the procedures set forth in the next paragraph as to the
payment of such amounts from the Trust.
 
(ii)  During the twelve (12) consecutive month period following the date on
which the Bank makes the deposit referred to in the preceding paragraph, the
Employee may provide the trustee of the Trust with a written notice requesting
that the trustee pay to the Employee an amount designated in the notice as being
payable pursuant to Section 11(a) or (b). Within three business days after
receiving said notice, the trustee of the Trust shall send a copy of the notice
to the Bank via overnight and registered mail, return receipt requested. On the
tenth (10th) business day after mailing said notice to the association, the
trustee of the Trust shall pay the Employee the amount designated therein in
immediately available funds, unless prior thereto the Bank provides the trustee
with a written notice directing the trustee to withhold such payment. In the
latter event, the trustee shall submit the dispute to non-appealable binding
arbitration for a determination of the amount payable to the Employee pursuant
to Section 11(a) or (b) hereof, and the party responsible for the payment of the
costs of such arbitration (which may include any reasonable legal fees and
expenses incurred by the Employee) shall be determined by the arbitrator. The
trustee shall choose the arbitrator to settle the dispute, and such arbitrator
shall be bound by the rules of the American Arbitration Association in making
his or her determination. The parties and the trustee shall be bound by the
results of the arbitration and, within 3 days of the determination by the
arbitrator, the trustee shall pay from the Trust the amounts required to be paid
to the Employee and/or the Bank, and in no event
 

 
 

--------------------------------------------------------------------------------

 
shall the trustee be liable to either party for making the payments as
determined by the arbitrator.
 
(iii)  Upon the earlier of (i) any payment from the Trust to the Employee, or
(ii) the date twelve (12) months after the date on which the Bank makes the
deposit referred to in the first paragraph of this subsection (d)(1), the
trustee of the Trust shall pay to the Bank the entire balance remaining in the
segregated account maintained for the benefit of the Employee. The Employee
shall thereafter have no further interest in the Trust pursuant to this
Agreement.
 
(e)  In the event that any dispute arises between the Employee and the Bank as
to the terms or interpretation of this Agreement, including this Section 11,
whether instituted by formal legal proceedings or otherwise, including any
action that the Employee takes to enforce the terms of this Section 11 or to
defend against any action taken by the Bank, the Employee shall be reimbursed
for all costs and expenses, including reasonable attorneys’ fees, arising from
such dispute, proceedings or actions, provided that the Employee shall obtain a
final judgment by a court of competent jurisdiction in favor of the Employee.
Such reimbursement shall be paid within ten (10) days of Employee’s furnishing
to the Bank written evidence, which may be in the form, among other things, of a
canceled check or receipt, of any costs or expenses incurred by the Employee.
 
Should the Employee fail to obtain a final judgment in favor of the Employee and
a final judgment is entered in favor of the Bank, then the Bank shall be
reimbursed for all costs and expenses, including reasonable Attorneys’ fees
arising from such dispute, proceedings or actions. Such reimbursement shall be
paid within ten (10) days of the Bank furnishing to the Employee written
evidence, which may be in the form, among other things, of a canceled check or
receipt, of any costs or expenses incurred by the Bank.
 
12.  Stock Options. Employer will permit Employee or his personal
representative(s) or heirs, during a period of three months following Employee’s
termination of employment by Employer for the reasons set forth in Subsections
9(d) or 11(a), if such termination follows a Change of Control, to require
Employer, upon written request, to purchase all outstanding stock options
previously granted to Employee under any stock option plan then in effect to the
extent the options are vested at a cash purchase price equal to the amount by
which the aggregate “fair market value” of the shares subject to such options
exceeds the aggregate option price for such shares. For purposes of this
Agreement, the term “fair market value” shall mean the higher of (1) the average
of the highest asked prices for shares in the over-the-counter market as
reported on the NASDAQ system or other exchange if the shares are traded on such
system for the 30 business days preceding such termination, or (2) the average
per share price actually paid for the most highly priced 1% of the shares
acquired in connection with the Change of Control by any person or group
acquiring such control.
 
13.  Federal Income Tax Withholding. The Bank may withhold all federal and state
income or other taxes from any benefit payable under this Agreement as shall be
required pursuant to any law or government regulation or ruling.
 

 
 

--------------------------------------------------------------------------------

 
14.  Successors and Assigns.
 
(a)  Bank. This Agreement shall not be assignable by the Bank, provided that
this Agreement shall inure to the benefit of and be binding upon any corporate
or other successor of the Bank which shall acquire, directly or indirectly, by
merger, consolidation, purchase or otherwise, all or substantially all of the
assets or stock of the Bank.
 
(b)  Employee. Since the Bank is contracting for the unique and personal skills
of the Employee, the Employee shall be precluded from assigning or delegating
his rights or duties hereunder without first obtaining the written consent of
the Bank; provided, however, that nothing in this paragraph shall preclude (i)
the Employee from designating a beneficiary to receive any benefit payable
hereunder upon his death, or (ii) the executors, administrators, or other legal
representatives of the Employee or his estate from assigning any rights
hereunder to the person or persons entitled thereunto.
 
(c)  Attachment. Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation or to exclusion,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.
 
15.  Amendments. No amendments or additions to this Agreement shall be binding
unless made in writing and signed by all of the parties, except as herein
otherwise specifically provided.
 
16.  Applicable Law. Except to the extent preempted by federal law, the laws of
the State of Indiana shall govern this Agreement in all respects, whether as to
its validity, construction, capacity, performance or otherwise.
 
17.  Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
 
18.  Entire Agreement. This Agreement, together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement between the parties hereto and supersedes any other
agreement between the parties hereto relating to the employment of the Employee
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first hereinabove written.
 
ATTEST:
 
RIVER VALLEY FINANCIAL BANK
     
By:
   
By:
/s/ Matthew P. Forrester
 
Lonnie D. Collins, Secretary
   
Matthew P. Forrester, President
                 
/s/ Anthony D. Brandon
       
Anthony D. Brandon



 
The undersigned, River Valley Bancorp, sole shareholder of Bank, agrees that if
it shall be determined for any reason that any obligation on the part of Bank to
continue to make any payments due under this Agreement to Employee is
unenforceable for any reason, River Valley Bancorp agrees to honor the terms of
this Agreement and continue to make any such payments due hereunder to Employee
or to satisfy any such obligation pursuant to the terms of this Agreement, as
though it were the Bank hereunder.
 

   
RIVER VALLEY BANK
           
By:
/s/ Matthew P. Forrester
       
Matthew P. Forrester, President



 